DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2021 has been entered.
Formal Matters
Applicant’s arguments in the reply filed on June 01, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-20 are pending. Claims 1-16 are under consideration in the instant Office action. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Applicant amended claim 1 by adding a limitation reciting “…a first boron nitride powder having a first average particle size between about 10 microns to about 20 microns; and a second boron nitride powder having a second average particle size between about 40 microns to about 55 microns; at least one additive; and water in an amount of at least 20% by weight of the cosmetic composition, wherein the cosmetic composition is free of silicone elastomer.” Applicant’s amendment require new ground of rejections as set forth below.
New Rejections-Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Russ et al. (US 2006/0067960, newly cited), Schweikert et al. (EP2907498, newly cited), KUROKAWA et al. (JP 2018165241 A published on October 25, 2018, with its equivalent JP 6745293 used for English Machine translation from Google Patents), and Hansenne et al. (US 6,432,389).
Applicant Claims

Applicant claims a cosmetic composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Russ et al. teach in example 5 an emulsion eye color formula as follows:

    PNG
    media_image1.png
    391
    306
    media_image1.png
    Greyscale


Example 5 contains Silica Silylate 1.50%, Methyl Methacrylate crosspolymer 2.5%, water QS, butylene glycol which is an alcohol at 2.70 %, pigments mica, iron oxide , titanium dioxide, methicone 12.75%.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Russ et al. do not specifically teach the incorporation of microcrystalline cellulose particle size and amount. These deficiencies are cured by the teachings of Schweikert et al.
Schweikert et al.  teach cellulose particles with measurable exfoliation properties in a cosmetic composition, and uses thereof in the cosmetic field (see abstract). The use of   The cosmetic use of such cellulose particles as exfoliating agents for skin or scalp. For instance, the cellulose particles may be used to exfoliate during cleansing of the skin or scalp of the body, and/or to exfoliate part of body skin or scalp without rinsing out (paragraph 11). In a particular embodiment, the body care composition comprises 0.5% to 20% by wt. of said cellulose particles, preferably 1% to 15% by wt., more preferably 2% to 10% by wt., even more preferably 3% to 5% by wt (paragraph 16). Advantageously, the distribution size of the cellulose particles in the composition ranges between 0 and 200 µm, or between 200 and 400 µm, or between 400 and 900 µm (paragraph 17). The composition of the invention may be used for instance for preventing and/or reversing the sign of skin aging and/or improving skin smoothness and softness and/or recovering skin moisturization and/or preventing trans-epidermal water loss in skin (paragraph 20). ). In the same way, "cellulose particles" and "cellulose beads" are used interchangeably to designate agglomerates of compacted microcrystalline cellulose (paragraph 25).
Russ et al. do not specifically teach the incorporation of the boron nitrides in first and second portions, their particle sizes and amounts. These deficiencies are cured by the teachings of KUROKAWA et al.
 Therefore, in the present invention, for example, hexagonal boron nitride powder, which can improve the slipperiness related to the coating extensibility such as foundation and the covering power of the skin, and can reduce the rough feeling, is preferably “External Source 2006”. The object of the present invention is to provide a hexagonal boron nitride powder as a raw material for cosmetics that satisfies the requirement of " That is, the present invention adopts the following means in order to solve the above problems.(1) The average particle diameter is 3 μm or more and 20 μm or less and the maximum particle diameter is 250 μm or less, the specific surface area is 1 m 2 /g or more and 10 m 2 /g or less, and the graphitization index of the primary particles by the powder X-ray diffraction method is 2. 0 or less, the average friction coefficient is 0.90 or less, the variation value of the average friction coefficient is 0.015 or less, and the dissolved boron concentration measured according to the quasi-drug raw material standard 2006 is 20 ppm or less. A hexagonal boron nitride powder.(2) The hexagonal crystal according to (1), which has a specific surface area of 1 m 2 /g or more and 2.5 m 2 /g or less, and an eluted boron concentration of 10 ppm or less measured according to the quasi drug raw material standard 2006. Boron nitride powder.(3) The hexagonal boron nitride powder according to (1) or (2), which is used as a raw material for cosmetics.(4) A cosmetic containing the hexagonal boron nitride powder according to (3). 
The present invention, in another aspect, is a cosmetic containing the hexagonal boron nitride powder of the present invention. Examples of cosmetics are foundations (powder The preferable addition amount of the hexagonal boron nitride powder of the present invention to the cosmetic is 0.1% by mass or more and 70% by mass or less.
Russ et al. do not specifically teach the particle size of the methyl methacrylate crosspolymer. This deficiency is cured by the teachings of Hansenne et al.
 Hansenne et al. topically applicable cosmetic/dermatological compositions well suited for the UV-photoprotection of human skin, hair and/or scalp, contain (a) an effective UV-photoprotecting amount of at least one UV-A and/or UV-B sunscreen and (b) an amount of a methyl methacrylate crosspolymer effective to, on application of the composition, reduce the greasiness/diffusion and improve the dryness thereof, formulated into (c) a topically applicable, cosmetically/dermatologically acceptable vehicle, diluent or carrier therefor (see abstract). One methyl methacrylate crosspolymer according to the invention is commercially available from Presperse Incorporated, Piscataway, N.J., under the trademark Ganzpearl GMP-0820. The product specifications of Ganzpearl GMP-0820 include: spherical, white fine powder having a particle size of 4-10.5 .mu.m, preferably 4-8 .mu.m, high oil absorption, creamy feel, good slip, specific gravity of 1.10 to 1.25, film-forming, viscosity increasing. Its loss on ignition (400.degree. C.) is less than 0.1%, and on drying (105.degree. C./2 hours) is less than 2.0%. The surface residual monomer content of Ganzpearl GMP-0820 is less than 20 ppm, with total residual monomer content being less than 100 ppm. Too, the crosslinking density of this very high molecular weight polymer is on the order of 43 wt % [crosslinking monomer/(crosslinking monomer+base monomer)] (column 2, lines 51-65). Characteristically, the particulates of  Consistent herewith, dry, nongreasy, nontacky and nonwaxy sunscreen formulations are provided by the addition of methyl methacrylate crosspolymer into a wide variety of sunscreen compositions, and formulated into conventional topically applicable, cosmetically/dermatologically acceptable vehicles, diluents or carriers therefor (column 3, lines 4-12).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Russ et al. by incorporating microcrystalline cellulose in the cosmetics composition as claimed because Schweikert et al.  teach cellulose particles with measurable exfoliation properties in a cosmetic composition, and uses thereof in the cosmetic field (see abstract). The use of exfoliating compositions has been associated with an increase of skin suppleness and softness. Penetration of cosmetic is also facilitated. However, the majority of the natural abrasive particles are not gentle enough for a daily use and/or for use on sensitive skins. Indeed, they tend to induce skin irritations due to their too drastic mechanical effect and to the micro-cuts they may cause. Furthermore, the plastic abrasive particles, even if they exhibit lower drawbacks are considered as non-sustainable and polluting (see paragraph 5).  The cosmetic use of such cellulose particles as exfoliating agents for skin or scalp. One of ordinary skill in the art would have been motivated to utilize microcrystalline cellulose in the cosmetics compositions because Schweikert et al.  teach that
for instance, the cellulose particles may be used to exfoliate during cleansing of the skin or scalp of the body, and/or to exfoliate part of body skin or scalp without rinsing out (paragraph 11). In a particular embodiment, the body care composition comprises 0.5% to 20% by wt. of said cellulose particles, preferably 1% to 15% by wt., more preferably 2% to 10% by wt., even more preferably 3% to 5% by wt (paragraph 16). Advantageously, the distribution size of the cellulose particles in the composition ranges between 0 and 200 µm, or between 200 and 400 µm, or between 400 and 900 µm (paragraph 17). The composition of the invention may be used for instance for preventing and/or reversing the sign of skin aging and/or improving skin smoothness and softness and/or recovering skin moisturization and/or preventing trans-epidermal water loss in skin (paragraph 20). In the same way, "cellulose particles" and "cellulose beads" are used interchangeably to designate agglomerates of compacted microcrystalline cellulose (paragraph 25). In the case where the claimed ranges for the amounts of ingredients and particle sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize the amounts of ingredients and particle sizes. An ordinary skill in the art would have had a reasonable chance of success in combining the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) 

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Russ et al. by incorporating boron nitride in different portions in the cosmetics composition as claimed because KUROKAWA et al. teach hexagonal boron nitride powders. The present invention also relates to cosmetics containing the hexagonal boron nitride powder (see abstract). That is, the present invention adopts the following means in order to solve the above problems. (1) The average particle diameter is 3 μm or more and 20 μm or less and the maximum particle diameter is 250 μm or less, the specific surface area is 1 m 2 /g or more and 10 m 2 /g or less, and the graphitization index of the primary particles by the powder X-ray diffraction method is 2. 0 or less, the average friction coefficient is 0.90 or less, the variation value of the average friction coefficient is 0.015 or less, and the dissolved boron concentration measured according to the quasi-drug raw material standard 2006 is 20 ppm or less. A hexagonal boron nitride powder. (2) The hexagonal crystal according to (1), which has a specific surface area of 1 m 2 /g or more and 2.5 m 2 /g or less, and an eluted boron concentration of 10 ppm or less measured according to the quasi drug raw material standard 2006. Boron nitride powder. (3) The hexagonal boron nitride powder according to (1) or (2), which is used as a raw material for cosmetics. (4) A cosmetic containing the   The present invention, in another aspect, is a cosmetic containing the hexagonal boron nitride powder of the present invention. Examples of cosmetics are foundations (powder foundation, liquid foundation, cream foundation), face powder, point makeup, eye shadow, eyeliner, manicure, lipstick, blusher and mascara. The inventive hexagonal boron nitride powder is particularly well suited. The preferable addition amount of the hexagonal boron nitride powder of the present invention to the cosmetic is 0.1% by mass or more and 70% by mass or less. One of ordinary skill in the art would have been motivated to utilize the boron nitride in two different particle size distribution modes because KUROKAWA et al. teach that boron nitride meeting the recited particle sizes can improve the slipperiness related to the coating extensibility such as foundation and the covering power of the skin, and can reduce the rough feeling, is preferably “External Source 2006”. The object of the present invention is to provide a hexagonal boron nitride powder as a raw material for cosmetics that satisfies the requirement of " In the case where the claimed ranges for the amounts of ingredients and particle sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Russ et al. by incorporating methyl methacrylate crosspolymer with particle size as recited because Hansenne et al. teach topically applicable cosmetic/dermatological compositions well suited for the UV-photoprotection of human skin, hair and/or scalp, contain (a) an effective UV-photoprotecting amount of at least one UV-A and/or UV-B sunscreen and (b) an amount of a methyl methacrylate crosspolymer effective to, on application of the composition, reduce the greasiness/diffusion and improve the dryness thereof, formulated into (c) a topically applicable, cosmetically/dermatologically acceptable vehicle, diluent or carrier therefor (see abstract). One methyl methacrylate crosspolymer according to the invention is commercially available from Presperse Incorporated, Piscataway, N.J., under the trademark Ganzpearl GMP-0820. The product specifications of Ganzpearl GMP-0820 include: spherical, white fine powder having a particle size of 4-10.5 .mu.m, preferably 4-8 .mu.m, high oil absorption, creamy feel, good slip, specific gravity of 1.10 to 1.25, film-forming, viscosity increasing. Its loss on ignition (400.degree. C.) is less than 0.1%,  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIGABU KASSA/Primary Examiner, Art Unit 1619